[Cite as State v. Krick, 2019-Ohio-4822.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                        Court of Appeals No. L-18-1249

        Appellee                                     Trial Court No. CR0201802579

v.

Christopher Krick                                    DECISION AND JUDGMENT

        Appellant                                    Decided: November 22, 2019

                                              *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                              *****

        MAYLE, P.J.
                                            Introduction

        {¶ 1} The defendant-appellant, Christopher Krick, appeals the November 2, 2018

judgment of the Lucas County Court of Common Pleas. The trial court sentenced Krick

to the maximum prison term of 18 months following his domestic violence conviction.
On appeal, Krick alleges that the trial court, in imposing the maximum sentence, failed to

comply with the principles and purposes of felony sentencing set forth under R.C.

2929.11 and the seriousness and recidivism factors under R.C. 2929.12. Finding no

error, we affirm the lower court’s judgment.

                              Facts and Procedural History

       {¶ 2} On August 24, 2018, Krick was indicted on one count of domestic violence,

in violation of R.C. 2919.25(A) and (D)(4), a felony of the third degree (Count 1) and

aggravated menacing, in violation of R.C. 2903.21(A) and (B), a misdemeanor of the first

degree (Count 2).

       {¶ 3} At the change-of-plea hearing on October 31, 2018, the parties agreed that

Krick would plead no contest to an amended charge of attempted domestic violence, in

violation of R.C. 2923.02 and 2919.25(A) and (D)(3), a felony of the fourth degree. In

exchange, the state agreed to nolle prosequi the aggravated menacing charge.

       {¶ 4} In its colloquy to the court, the state asserted that, had the matter proceeded

to trial, it would have presented evidence to show that Krick severely beat his then-

girlfriend, “J.R.” According to the state, “[J.R.] * * * told officers that the Defendant hit

her in the arms with a closed fist, strangled her until she almost blacked out and then

stomped on her while she was laying on her stomach. * * * [S]he was nine months

pregnant at the time with the Defendant’s baby.” The state also presented evidence of a

previous conviction by Krick for felony domestic violence in Van Wert County.




2.
       {¶ 5} Before accepting the plea, the court advised Krick of the rights he would be

waiving, as set forth in Crim.R. 11, if he pled no contest. The court specifically advised

Krick of his constitutional rights, the effect of his plea, and the maximum sentence that

could be imposed. As to this last point, the court told Krick that he faced a mandatory

prison term of between 6 and 18 months, up to 3 years of postrelease control, and a

possible fine up to $5,000. After acknowledging the rights he was waiving, in open court

and in writing, the trial court accepted Krick’s no contest plea and found him guilty. The

court sentenced him to serve 18 months in prison and up to 3 years of discretionary

postrelease control. It did not impose a fine.

       {¶ 6} Krick appealed and raises a single assignment of error for our review:

              Appellant’s sentence should be vacated due to the Trial Court’s

       failure to comply with the specific directives of ORC 2929.11 and 2929.12.

                                    Law and Analysis

       {¶ 7} Krick was convicted of attempting to commit domestic violence, a fourth-

degree felony, in violation of R.C. 2919.25(A) and (D)(3). The statute, as effective

during the relevant time period, provided that,

              (A) No person shall knowingly cause or attempt to cause physical

       harm to a family or household member. * * *

              (D)(3) Except as otherwise provided in division (D)(4) of this

       section, if the offender previously has pleaded guilty to or been convicted

       of domestic violence, * * * a violation of division (A) or (B) of this section




3.
       is a felony of the fourth degree, and, if the offender knew that the victim of

       the violation was pregnant at the time of the violation, the court shall

       impose a mandatory prison term on the offender pursuant to division (D)(6)

       of this section, * * *.1

       {¶ 8} Under the facts of this case, the court was required to impose a minimum

prison sentence of 6 months under R.C. 2919.25(D)(6)(a), and it was authorized to

impose a sentence up to 18 months under R.C. 2929.14(A)(4) (The range of sentences

that a trial court may impose for a fourth-degree felony “shall be a definite term of six,

seven, eight, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen, seventeen, or

eighteen months.”).

       {¶ 9} We review sentencing challenges under R.C. 2953.08(G)(2). The statute

allows an appellate court to increase, reduce, or otherwise modify a sentence or vacate

the sentence and remand the matter for resentencing only if it clearly and convincingly

finds either of the following:

              (a) That the record does not support the sentencing court's findings

       under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;




1
 A new version of R.C. 2919.25 took effect on March 22, 2019. The passage quoted
above remains unchanged.



4.
              (b) That the sentence is otherwise contrary to law. R.C.

        2953.08(G)(2).

        {¶ 10} A sentence is not clearly and convincingly contrary to law where the trial

court has considered the purposes and principles of sentencing under R.C. 2929.11 and

the seriousness and recidivism factors under R.C. 2929.12, properly applied postrelease

control, and imposed a sentence within the statutory range. State v. Kalish, 120 Ohio

St.3d 23, 2008-Ohio-4912, 896 N.E.2d 124. See also State v. Tammerine, 6th Dist. Lucas

No. L-13-1081, 2014-Ohio-425, ¶ 15-16 (Noting that while R.C. 2953.08(G)(2) prohibits

courts from applying the abuse of discretion standard, as set forth in Kalish, that Kalish

“may still be utilized [for purposes of] determining whether a sentence is clearly and

convincingly contrary to law.”). If the appellate court finds that a sentence is not clearly

and convincingly contrary to law, it may vacate or modify the sentence “only if the

appellate court finds by clear and convincing evidence that the record does not support

the sentence.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231,

¶ 23.

        {¶ 11} Here, Krick does not challenge the trial court’s compliance with the

sentencing statutes identified in subsection (a) of R.C. 2953.08(G)(2), nor does he claim

that the trial court misapplied postrelease control or imposed a sentence outside the

statutory range for a fourth-degree felony under R.C. 2929.14(A)(4). Instead, Krick

claims that the trial court failed to consider the principles and purposes of felony

sentencing under R.C. 2929.11 and the seriousness and recidivism factors under R.C.




5.
2929.12. He claims a desire to seek treatment for a long-standing alcohol problem and

that “[s]pending the minimum time in prison, [i.e. 6 months], is the most effective way to

rehabilitate [him] and protect the community from future crimes by [him].”

       {¶ 12} R.C. 2929.11 explains that “[t]he overriding purposes of felony sentencing

are to protect the public from future crime by the offender and others and to punish the

offender using the minimum sanctions that the court determines accomplish those

purposes without imposing an unnecessary burden on state or local government

resources.” It instructs that “[t]o achieve those purposes, the sentencing court shall

consider the need for incapacitating the offender, deterring the offender and others from

future crime, rehabilitating the offender, and making restitution to the victim of the

offense, the public, or both.”

       {¶ 13} R.C. 2929.12 provides discretion to the trial court “to determine the most

effective way to comply with the purposes and principles of sentencing * * *.” It

requires that “[i]n exercising that discretion, the court shall consider the factors set forth

in divisions (B) and (C) * * * relating to the seriousness of the conduct, the factors

provided in divisions (D) and (E) * * * relating to the likelihood of the offender’s

recidivism, and the factors set forth in division (F) * * * pertaining to the offender’s

service in the armed forces of the United States,” in addition to any other factors relevant

to achieving the purposes and principles of sentencing. R.C. 2929.12(A).

       {¶ 14} In its November 2, 2018 judgment entry, the trial court expressly stated that

it “considered the record, oral statements, any victim impact statement, as well as the




6.
principles and purposes of sentencing under R.C. 2929.11, balancing seriousness,

recidivism and other relevant factors under R.C. 2929.12.” Moreover, at the sentencing

hearing, the court explained at length its rationale for imposing the maximum sentence.

It is clear from this explanation that the court found it significant that (1) despite a long-

standing alcohol problem, Krick had never before sought treatment; (2) Krick had an

extensive criminal background that included 4 prior felony convictions (2 for domestic

violence) and 28 misdemeanor convictions (3 for domestic violence); (3) Krick was

currently “wanted” in the state of Georgia and Van Wert County, Ohio; (4) the court

“question[ed] [Krick’s] remorse;” and (5) Krick had shown himself to be an “extremely

violent” person. The court elaborated,

              The fact that the victim was nine months pregnant when you did this

       to her makes this even more serious. You punched her repeatedly, but

       that’s not all. You strangled her, causing her to almost lose consciousness,

       and the police noticed that there was petechial hemorrhaging from the

       strangulation that you inflicted on her.

              But that is not all. You had her on her stomach and you stomped on

       her repeatedly. You caused her serious physical harm and she is still

       suffering from that because she is suffering vision loss. You also caused

       serious emotional harm. And there is some indication that the baby may

       have suffered some physical injuries as well.




7.
       {¶ 15} On appeal, Krick alleges that his “long history of domestic violence [and]

* * * alcoholism * * * are tied [and that] he “never had the opportunity to go to treatment

[because he] has always been sent straight [back] to prison” following his commission of

more crimes.

       {¶ 16} While Krick may suffer from substance abuse problems — a factor that the

court may take into account under R.C. 2929.12(C)(4) in considering whether his conduct

was “less serious than conduct normally constituting the offense” — the court’s

explanation demonstrates that it concluded that his conduct was “more serious than

conduct normally constituting the offense” under R.C. 2929.12(B), which outweighed

any immediate need for treatment.

       {¶ 17} Krick also argues that the trial court “improperly weighed” the factors set

forth in R.C. 2929.12 and that imposing the minimal sentence is “the only way” to

effectively implement the principles and purposes of sentencing under R.C. 2929.11. In

sentencing an offender, however, the trial court has discretion to determine the weight to

assign to any particular statutory factor. State v. Yeager, 6th Dist. Sandusky No.

S-15-025, 2016-Ohio-4759, ¶ 13. Merely because the trial court did not find Krick’s

stated reason, i.e., his need to treat his alcoholism, as a compelling reason to impose a

lesser sentence does not render his sentence contrary to law. Accord State v. Parks, 6th

Dist. Lucas No. L-18-1138, 2019-Ohio-2366, ¶ 23 (Rejecting argument that the court, in

imposing the maximum sentence “held no regard to the addiction that [he] faces” in

contravention of R.C. 2929.11(A)’s mandate to impose minimum sanctions.).




8.
       {¶ 18} We, therefore, find Krick’s single assignment of error not well-taken.

                                         Conclusion

       {¶ 19} We find Krick’s assignment of error not well-taken. The court imposed the

maximum sentence of 18 months in prison when it sentenced him, and it provided a

lengthy rationale in support of its sentence. The court’s rationale reflects that it

considered the principles and purposes of sentencing and the seriousness and recidivism

factors as it was required to do under R.C. 2929.11 and 2929.12. We, therefore, affirm

the November 2, 2018 judgment of the Lucas Court of Common Pleas. Krick is ordered

to pay the costs of this appeal under App.R. 24.

                                                                          Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         _______________________________
                                                             JUDGE
Thomas J. Osowik, J.
                                                 _______________________________
Christine E. Mayle, P.J.                                     JUDGE
CONCUR.
                                                 _______________________________
                                                             JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




9.